DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawing amendments filed 14 April 2022 are accepted and entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joel Gotkin on 08 June 2022.
The application has been amended as follows: 

IN THE CLAIMS

In claims 1 and 13, please remove “the rejection should be resolved”

Claim interpretation
	Note, the “scarf line” claimed in at least claims 1 and 13, is interpreted as per the Special Definition in the Specification (p.10 ll.12-13) as “a straight line that joins the crown leading edge 206 and the keel leading edge 208”. 
	Furthermore, attention is drawn to Applicant’s aspect ratio as defined by claims 1 and 13 to be a ratio of  “a difference between the highlight radius…and the throat radius…and the lip length” (i.e.,             
                
                    
                        
                            
                                R
                            
                            
                                h
                                i
                            
                        
                        -
                        
                            
                                R
                            
                            
                                t
                                h
                            
                        
                    
                    
                        
                            
                                L
                            
                            
                                l
                                i
                                p
                            
                        
                    
                
            
        ). This definition is inverse to the definition of lip aspect ratio in the prior art of record. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 13, the prior art of record does not teach in combination with the other limitations of the independent claim: “the aspect ratio [defined as                         
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            h
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            R
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                                
                                    
                                        
                                            L
                                        
                                        
                                            l
                                            i
                                            p
                                        
                                    
                                
                            
                        
                    ] is from 2 to 3”. 
Although the prior art of record does teach varying the aspect ratio about the circumference of the inlet lip to address certain inlet distortion factors resulting from scarfing, it is not clear from the prior art how the variation of this aspect ratio interacts with the other claimed values of diffusion angle, ratio of intake length to highlight radius, and contraction ratio. Furthermore, the prior art of record does not generally recommend increasing aspect ratio (ΔR/L as defined by Applicant; or reducing aspect ratio L/ΔR as defined by the prior art of record) beyond 0.67 due to the associated effects of flow separation, pressure losses, azimuthal laws, and shock losses (inducing high Mach flow numbers).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153. The examiner can normally be reached 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741